              Case 1:20-cv-02797-RA Document 41 Filed 08/10/20 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK


 MICHAEL MORANA, Individually and On Behalf
 Of All Other Persons Similarly Situated,
                                                                       Case No. 1:20-cv-02797-RA
                                    Plaintiff,

         v.

 PARK HOTELS & RESORTS, INC. d/b/a HILTON
 WORLDWIDE HOLDINGS, INC., HLT NY
 WALDORF LLC, HILTON DOMESTIC
 OPERATING CO. INC., and
 WALDORF=ASTORIA MANAGEMENT LLC,

                                    Defendants.


                     SUPPLEMENTAL DECLARATION OF OWEN WILCOX

         OWEN WILCOX hereby declares as follows:

       1.         I am currently employed by Hilton Employer Inc., a wholly owned subsidiary of

Hilton Worldwide Holdings Inc.,1 as its Senior Vice President and Assistant General Counsel. This

supplemental declaration (the “Supplemental Declaration”) is submitted in further support of

Defendants Park Hotels & Resorts Inc. (f/k/a Hilton Worldwide, Inc.), Hilton Worldwide Holdings

Inc., HLT NY Waldorf LLC, Hilton Domestic Operating Company Inc., and Waldorf=Astoria

Management LLC’s (together the “Defendants”) motion to dismiss the First Amended Complaint of

Plaintiff Michael Morana (“Plaintiff”) in the above-referenced action, or in the alternative, to compel

Plaintiff’s claims to arbitration (the “Motion”). The Supplemental Declaration fully incorporates



 1
  The caption of Plaintiff’s First Amended Complaint misstates the proper name of “Hilton Worldwide Holdings Inc.,”
 as well as “Park Hotels & Resorts Inc.” Further, Plaintiff alleges that Defendant Park Hotels & Resorts Inc. is doing
 business as Hilton Worldwide Holdings Inc. This is not correct.
                                                          1
            Case 1:20-cv-02797-RA Document 41 Filed 08/10/20 Page 2 of 3




my first declaration submitted in support of Defendants’ Motion on July 13, 2020. (ECF No. 35.)

Unless noted otherwise, all of the foregoing is based on personal knowledge I obtained from a review

of Defendants’ relevant business records.

       2.        Between 2014 and until the Waldorf Astoria New York (the “Waldorf Astoria”)

closed in March 2017, the Waldorf Astoria was an active member of the Hotel Association of New

York City, Inc. (the “Hotel Association”), a national professional trade association.

       3.        As an active member, the Waldorf Astoria gave the Hotel Association authority to

enter into labor contacts on its behalf, including the Collective Bargaining Agreement (the “CBA”),

dated July 1, 2012, between itself and the New York Hotel and Motel Trades Counsel, AFL-CIO.

Thus, at all relevant times, the Waldorf Astoria was party to the CBA.

                                [remainder of page intentionally left blank]




                                                   2
Case 1:20-cv-02797-RA Document 41 Filed 08/10/20 Page 3 of 3
